UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2008 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 000-22905 GOLDEN PHOENIX MINERALS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 41-1878178 (State or Other Jurisdiction Of Incorporation or Organization) (I.R.S. Employer Identification Number) 1675 East Prater Way, Suite 102, Sparks, Nevada 89434 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (775) 853-4919 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-3 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes ¨No x As of August 14, 2008 there were 193,523,123 outstanding shares of the registrant’s common stock. 1 GOLDEN PHOENIX MINERALS, INC. FORM 10-Q INDEX Page Number PART I – FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2008 (Unaudited) and December 31, 2007 3 Condensed Consolidated Statements of Operations for the Three Months Ended June 30, 2008and 2007 (Unaudited) 4 Condensed Consolidated Statements of Operations for the Six Months Ended June 30, 2008and 2007 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2008 and2007 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3.Quantitative and Qualitative Disclosures About Market Risk 36 Item 4T.Controls and Procedures 36 PART II – OTHER INFORMATION Item 1.Legal Proceedings 37 Item 1A.Risk Factors 38 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3.Defaults Upon Senior Securities 38 Item 4.Submission of Matters to a Vote of Security Holders 38 Item 5.Other Information 38 Item 6.Exhibits 39 Signature Page 42 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Balance Sheets June 30, 2008 (Unaudited) December 31, 2007 ASSETS Current assets: Cash and cash equivalents $ 1,836,673 $ 2,173,811 Receivables 521,573 951,873 Prepaid expenses and other current assets 210,765 153,962 Inventories 522,187 402,483 Marketable securities 96,263 163,958 Total current assets 3,187,461 3,846,087 Property and equipment, net 3,592,028 1,815,654 Other assets: Restricted funds – reclamation obligations 2,316,032 2,246,824 Prepaid bond insurance premiums 255,670 277,276 Deposits 144,629 163,009 Total other assets 2,716,331 2,687,109 $ 9,495,820 $ 8,348,850 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable $ 1,514,677 $ 891,836 Accrued liabilities 1,122,815 980,287 Current portion of severance obligations 80,136 132,158 Current portion of long-term debt 333,490 103,721 Production payment obligation – related party — 100,026 Production payment obligation 1,974,456 1,974,456 Amounts due to related parties 395,820 403,276 Total current liabilities 5,421,394 4,585,760 Long-term liabilities: Reclamation obligations 3,416,550 3,312,562 Severance obligations 126,527 166,595 Long-term debt 425,969 123,164 Total long-term liabilities 3,969,046 3,602,321 Total liabilities 9,390,440 8,188,081 Commitments and contingencies Minority Interest 938,594 34,034 Stockholders’ equity (deficit): Preferred stock, no par value, 50,000,000 shares authorized, none issued — — Common stock; no par value, 400,000,000 shares authorized, 187,067,523 and 180,552,639 shares issued and outstanding, respectively 39,221,407 37,690,538 Common stock subscribed 50,008 — Other comprehensive income (loss) (65,778 ) 1,917 Accumulated deficit (40,038,851 ) (37,565,720 ) Total stockholders’ equity (deficit) (833,214 ) 126,735 $ 9,495,820 $ 8,348,850 See accompanying notes to condensed consolidated financial statements 3 GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, 2008 2007 Sales $ 4,557,079 $ 4,466,470 Operating costs and expenses: Costs of mining operations 3,062,297 2,008,578 Exploration, development and mineral property lease expenses 363,526 28,540 Accretion expense 52,620 46,826 General and administrative expenses 1,068,656 934,660 Depreciation and amortization expense 112,931 53,815 Royalties — — Total operating costs and expenses 4,660,030 3,072,419 Income (loss) from operations (102,951 ) 1,394,051 Other income (expense): Interest income 589 36,381 Interest expense (27,342 ) (64,566 ) Gain on extinguishment of debt — 537,309 Gain (loss) on disposal of property and equipment (18,172 ) 29,397 Total other income (expense) (44,925 ) 538,521 Income (loss) before minority interest and income taxes (147,876 ) 1,932,572 Minority interest in net (income) loss of consolidated joint venture (517,052 ) (873,884 ) Income (loss) before income taxes (664,928 ) 1,058,688 Provision for income taxes — — Net income (loss) (664,928 ) 1,058,688 Other comprehensive income (loss): Unrealized gain (loss) on marketable securities (7,918 ) (44,948 ) Net comprehensive income (loss) $ (672,846 ) $ 1,013,740 Income (loss) per common share, basic and diluted $ (0.00 ) $ 0.01 Weighted average number of shares outstanding 185,754,795 174,236,014 See accompanying notes to condensed consolidated financial statements 4 GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Statements of Operations (Unaudited) Six Months Ended June 30, 2008 2007 Sales $ 8,618,303 $ 5,264,582 Operating costs and expenses: Costs of mining operations 5,880,038 3,608,052 Exploration, development and mineral property lease expenses 675,721 36,746 Accretion expense 103,988 92,445 General and administrative expenses 2,105,267 1,450,455 Depreciation and amortization expense 204,649 101,908 Royalties 1,158,337 — Total operating costs and expenses 10,128,000 5,289,606 Loss from operations (1,509,697 ) (25,024 ) Other income (expense): Interest income 10,839 37,936 Interest expense (50,041 ) (227,721 ) Gain (loss) on extinguishment of debt (1,500 ) 537,309 Gain (loss) on disposal of property and equipment (18,172 ) 21,729 Total other income (expense) (58,874 ) 369,253 Income (loss) before minority interest and income taxes (1,568,571 ) 344,229 Minority interest in net income of consolidated joint venture (904,560 ) (521,581 ) Loss before income taxes (2,473,131 ) (177,352 ) Provision for income taxes — — Net loss (2,473,131 ) (177,352 ) Other comprehensive income (loss): Unrealized gain (loss) on marketable securities (67,695 ) 35,324 Net comprehensive loss $ (2,540,826 ) $ (142,028 ) Loss per common share, basic and diluted $ (0.01 ) $ (0.00 ) Weighted average number of shares outstanding 184,305,020 165,209,518 See accompanying notes to condensed consolidated financial statements 5 GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, 2008 2007 Cash flows from operating activities: Net loss $ (2,473,131 ) $ (177,352 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization 204,649 101,908 Accretion expense 103,988 92,445 Stock-based compensation 211,319 64,219 Loss (gain) on extinguishment of debt — (537,309 ) Loss (gain) on disposal of property and equipment 18,172 (21,729 ) Issuance of common stock for services 31,700 138,030 Issuance of common stock for royalties 840,000 — Exercise of warrants for royalties 60,000 — Issuance of warrants for interest expense — 7,309 Minority interest in net income of joint venture 904,560 521,581 Changes in operating assets and liabilities: (Increase) decrease in receivables 430,300 (954,872 ) Decrease in prepaid expenses and other current assets 17,963 89,116 (Increase) in inventories (119,704 ) (21,856 ) Increase in restricted funds – reclamation obligations (69,208 ) (7,016 ) (Increase) decrease in deposits 18,380 (230 ) Increase in accounts payable 508,209 166,523 Increase (decrease) in accrued and other liabilities 260,531 (71,067 ) Net cash provided by (used in) operating activities 947,728 (610,300 ) Cash flows from investing activities: Purchase of property and equipment (1,365,269 ) (146,297 ) Proceeds from the sale of property and equipment — 40,000 Minority interest capital contributions to joint venture — 200,000 Net cash provided by (used in) investing activities (1,365,269 ) 93,703 Cash flows from financing activities: Net proceeds from the issuance of common stock 282,613 6,744,505 Proceeds from the exercise of options and warrants 25,659 167,045 Proceeds from amounts due related parties 440,000 — Payments of severance obligations (93,213 ) (143,401 ) Payments of notes payable and long-term debt (46,898 ) (570,849 ) Payments of amounts due to related parties (427,732 ) (55,000 ) Payments of production payment obligation – related party (100,026 ) (241,474 ) Net cash provided by financing activities 80,403 5,900,826 Net increase (decrease) in cash and cash equivalents (337,138 ) 5,384,229 Cash and cash equivalents, beginning of period 2,173,811 479,032 Cash and cash equivalents, end of period $ 1,836,673 $ 5,863,261 See accompanying notes to condensed consolidated financial statements 6 GOLDEN PHOENIX MINERALS, INC. Notes to Condensed Consolidated Financial StatementsJune 30, 2008(Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS AND BASIS OF FINANCIAL STATEMENT PRESENTATION Golden Phoenix Minerals, Inc. (the “Company” or “Golden Phoenix”) is a mineral exploration, development and production company specializing in acquiring and consolidating mineral properties with potential production and future growth through exploration discoveries.Acquisition emphasis is focused on properties containing gold, silver, molybdenum and other strategic minerals that present low political and financial risk and exceptional upside potential. The Company’s main focus is in Nevada. The Company was formed in Minnesota on June 2, 1997.On May 30, 2008, the Company reincorporated in Nevada. Presently the Company’s primary mining property assets are the Ashdown molybdenum project operated by the Ashdown Project LLC (the “Ashdown LLC”), of which the Company currently own 60% (and has claim to an additional 9.5% interest, though contested, which would bring its total interest to 69.5%), and the (idled) Mineral Ridge gold mine.Management’s near-term goal is to continue to extract molybdenum deposits at Ashdown and to pursue profitable production of gold and silver at Mineral Ridge. In February 2007, the Company completed a purchase agreement with four individuals for the Northern Champion molybdenum property located in Ontario, Canada, and plans to take bulk samples for metallurgical and market testing, and to actively explore and delineate molybdenum mineralization on the property in the next six to eighteen months. The condensed consolidated financial statements of the Company as of June 30, 2008 and December 31, 2007 and for the three-month and six-month periods ended June 30, 2008 and 2007 include the accounts of Golden Phoenix Minerals, Inc. and the Ashdown LLC, an entity controlled by the Company through its 60% member interest.All significant inter-company balances and transactions have been eliminated. The interim financial information of the Company as of June 30, 2008 and for the three-month and six-month periods ended June 30, 2008 and 2007 is unaudited, and the balance sheet as of December 31, 2007 is derived from audited financial statements.The accompanying condensed consolidated financial statements have been prepared in accordance with U. S. generally accepted accounting principles for interim financial statements.Accordingly, they omit or condense footnotes and certain other information normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles.The accounting policies followed for quarterly financial reporting conform with the accounting policies disclosed in Note 1 to the Notes to Consolidated Financial Statements included in the Company's Annual Report on Form 10-KSB for the year ended December 31, 2007.In the opinion of management, all adjustments that are necessary for a fair presentation of the financial information for the interim periods reported have been made.All such adjustments are of a normal recurring nature.The results of operations for the three months and six months ended June 30, 2008 are not necessarily indicative of the results that can be expected for the fiscal year ending December 31, 2008.The unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in the Company's Annual Report on Form 10-KSB for the year ended December 31, 2007. 7 NOTE 2 -GOING CONCERN The Company’s condensed consolidated financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.However, the Company has a history of operating losses since its inception in 1997, and has an accumulated deficit of $40,038,851 and a total stockholders’ deficit of $833,214 at June 30, 2008, which together raises doubt about the Company’s ability to continue as a going concern.The accompanying condensed consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Historically, the Company has obtained working capital from debt and equity financing, the exercise of options and warrants, and from a production payment purchase agreement to fund the Company’s activities until sufficient revenues can be generated from operations.However, during the six months ended June 30, 2008, the Company had net cash provided by operating activities of $947,728, primarily from the improving operations at Ashdown.During the six months ended June 30, 2008, the Company received proceeds from the sale of common stock, including the exercise of options and warrants, of $308,272 and proceeds of $440,000 from amounts due related parties.The Ashdown LLC placed the Ashdown property into commercial operation in December 2006, and had sales of $10,398,361 for the year ended December 31, 2007 and sales of $8,618,303 for the six months ended June 30, 2008, which has funded a significant portion of the Company’s operating costs and expenses.As of February 25, 2008, the Company had proven reserves of molybdenum (Mo) of 2,773,908 pounds with a grade of 2.91% and probable reserves of 1,074,023 pounds with a grade of 0.78% pursuant to an independent third party Technical Report and Feasibility Study.The Ashdown LLC has not sustained a consistent level of production; however, the Company anticipates that operating cash flows from the Ashdown LLC, after distributions to the minority interest member and after related production payment, royalty and debt obligations have been satisfied, will continue to contribute to the working capital of the Company. There can be no guarantee or assurance that the Company will be successful in its ability to sustain a profitable level of operations from the Ashdown LLC or to attain successful operations from its other properties, or to continue to raise capital at favorable rates or at all.The condensed consolidated financial statements do not include any adjustments that might result from the outcome of these uncertainties. NOTE 3 - ASHDOWN PROJECT LLC On September 28, 2006, the Company entered into the Ashdown Project LLC Operating Agreement (the “Operating Agreement”) with Win-Eldrich Gold, Inc. (“WEG”) in order to govern the management of Ashdown LLC and the future mineral exploration, evaluation, development and mining operations by the Ashdown LLC on the real property contributed by the Company and WEG and all other real property within the area of interest that is acquired by the Ashdown LLC.The Company has served as the initial Manager of the Ashdown LLC.Effective January 1, 2008, the Management Committee voted the project Stand Alone, with the Mine General Manager being responsible for the day to day operations, and the Company overseeing the project through its appointment of three of the five Directors on the Management Committee.The Ashdown LLC initiated mining activities on the property, subject to certain stipulations, in the fourth quarter of 2006, and completed the first sale of molybdenite concentrates in December 2006.The Ashdown LLC has a marketing agreement in place that facilitates the sale of the molybdenite concentrates (FOB mine) to an international metals broker.The Ashdown LLC will not be required to provide roasted material to the market, and does not have to locate third party roasting capacity under this contract.The Company plans to assess potential expansion into a larger operation. 8 On July 31, 2008 and April 4, 2007, the Company participated in mediation proceedings with WEG.The dispute arises from the Company’s November 2, 2006 formal notice of default to WEG that it failed to timely fund its share of the Program and Budget for the Ashdown mine, due on October 15, 2006.Payment was due pursuant to the Ashdown Project LLC Operating Agreement between WEG and the Company dated September 28, 2006 and a related letter agreement of the same date.The amount claimed by the Company to be owed by WEG under the agreement is $115,755.Additionally, by the same notice of default, the Company reminded WEG that it did not timely pay to the Company its share of revenues received by WEG for ore from stockpiles as required by the above-mentioned letter agreement.The Company’s share of these monies was $193,391.The total amount in default totals $309,146.Pursuant to the agreements, interest accrues on these amounts at a rate equal to two percentage points over the Prime Rate to the maximum allowed by law. The agreement permits a defaulting party to cure if they pay the defaulted amount, plus interest at a rate of Prime plus 7%.WEG did not cure its default.Consequently, the Company elected, as permitted under the agreement, to dilute WEG’s membership interest in the Ashdown LLC by notice dated December 20, 2006.Pursuant to a calculation formula contained in the agreement, the Company contends WEG’s membership interest has been reduced from 40% to 30.5%.WEG is currently contesting this dilution of its interest in the Ashdown LLC.WEG has disputed and continues to dispute the amount and timing of certain expenditures incurred by the Company on the Ashdown property.In addition, WEG has notified the Company of certain provisions in the Operating Agreement that it contends the Company has breached. As of the date of this Report, the Company does not believe any of WEG’s allegations are material.The outcome of these matters cannot currently be determined.The accompanying condensed consolidated financial statements of the Company reflect its ownership in the Ashdown LLC at 60% and do not reflect the potential impact of any ultimate resolution or arbitration. As of the date of this Report, the mediations have not resolved the dispute and the Company plans to proceed to arbitration pursuant to the terms of the Operating Agreement.The Company expects this arbitration to be conducted later this year. As more fully described in these notes to the condensed consolidated financial statements, the Company’s share of production distributions from the Ashdown LLC are encumbered by certain financing agreements. NOTE 4 - STOCK-BASED COMPENSATION The Company accounts for stock-based compensation in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 123(R), Share Based Payments.Under the fair value recognition provisions of this statement, stock-based compensation cost is measured at the grant date based on the value of the award granted, using the Black-Scholes option pricing model, and recognized over the period in which the award vests.The stock-based compensation expense included in general and administrative expenses for the three-month periods ended June 30, 2008 and 2007 was $178,326 and $15,092, respectively, and for the six-month periods ended June 30, 2008 and 2007 was $211,319 and $64,219, respectively.There was no stock compensation expense capitalized during the three-month and six-month periods ended June 30, 2008 and 2007. During the six months ended June 30, 2008, options to purchase 2,440,000 shares of the Company’s common stock were issued to officers, directors and employees with exercise prices ranging from $0.19 to $0.29 per share.The Company estimated the weighted average grant-date fair value of these options at $0.12 per share using the Black-Scholes option pricing model with the following assumptions: Expected dividend yield 0.00% Expected stock price volatility 71.29% Risk-free interest rate 3.08% Expected life of options 5 years 9 The following table summarizes the stock option activity during the six months ended June 30, 2008: Options Weighted Average Exercise Price Weighted Average Remaining Contract Term Aggregate Intrinsic Value Outstanding at December 31, 2007 5,811,573 $ 0.22 Granted 2,440,000 $ 0.20 Exercised (1,024,300 ) $ 0.15 Expired or cancelled - $ - Outstanding at June 30, 2008 7,227,273 $ 0.22 3.05 $ 36,045 Options vested and exercisable at June 30, 2008 6,053,607 $ 0.23 2.70 $ 36,045 The aggregate intrinsic value in the preceding table represents the total pretax intrinsic value, based on the Company’s closing stock price of $0.17 as of June 30, 2008 which would have been received by the holders of in-the-money options had the option holders exercised their options as of that date. As of June 30, 2008, the total future compensation cost related to non-vested stock-based awards not yet recognized in the condensed consolidated statements of operations was $118,306. NOTE 5 - STOCK WARRANTS AND PURCHASE RIGHTS A summary of the status of the Company’s stock warrants and purchase rights as of June 30, 2008 and changes during the six months then ended is presented below: Weighted Average Shares Exercise Price Outstanding, December 31, 2007 12,100,000 $ 0.38 Granted 646,125 $ 0.25 Canceled / Expired - $ - Exercised (300,000 ) $ 0.20 Outstanding, June 30, 2008 12,446,125 $ 0.37 The following summarizes the exercise price per share and expiration date of the Company's outstanding warrants to purchase common stock at June 30, 2008: Expiration Date Price Number 2008 $0.20 650,000 2009 $0.20 550,000 2009 $0.40 10,600,000 2010 $0.25 646,125 12,446,125 10 In connection with the sale of shares of its common stock in June 2008, the Company issued rights to purchase for a two-year period a total of 646,125 shares of its common stock at a price of $0.25 per share. NOTE 6 – EARNINGS (LOSS) PER SHARE The computation of basic earnings per common share is based on the weighted average number of shares outstanding during the period.The computation of diluted earnings per common share is based on the weighted average number of shares outstanding during the period plus the weighted average common stock equivalents which would arise from the exercise of stock options and warrants outstanding using the treasury stock method and the average market price per share during the period. A reconciliation of the number of shares used in the computation of the Company’s basic and diluted earnings per common share is as follows: Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 Weighted average number of common sharesoutstanding 185,754,795 174,236,014 184,305,020 165,209,518 Dilutive effect of: Stock options - Warrants and stock purchase rights - Weighted average number of common sharesoutstanding, assuming dilution 185,754,795 174,236,014 184,305,020 165,209,518 No stock options and warrants are included in the computation of weighted average number of shares because the effect would be anti-dilutive.At June 30, 2008, the Company had outstanding options, warrants and stock purchase rights to purchase a total of 19,673,398 common shares of the Company that could have a future dilutive effect on the calculation of earnings per share.At June 30, 2008, a production payment obligation of $1,974,456, which is recorded as a current liability in the accompanying condensed consolidated balance sheet, is convertible into a maximum of 5,484,600 common shares of the Company that could have a future dilutive effect on the calculation of earnings per share. NOTE 7 – PROPERTY AND EQUIPMENT Property and equipment consist of the following at June 30, 2008: Land $ 57,599 Buildings 244,918 Mining and milling equipment 2,287,494 Computer equipment 211,966 Drilling equipment 384,052 Vehicles 79,930 Support equipment 253,554 Office furniture and equipment 47,998 Construction in progress 1,028,671 4,596,182 Less accumulated depreciation and amortization (1,004,154 ) $ 3,592,028 11 NOTE 8 – RESTRICTED FUNDS – RECLAMATION OBLIGATIONS During May 2003, the Company entered into an insurance backed financial assurance program for a surety bond to secure the $2,693,000 reclamation bond for the Mineral Ridge property. The program structure includes an insurance policy that will pay reclamation expenses as they occur.During June 2003, the Company transferred to the insurance company approximately $1,800,000 of restricted cash for the reclamation of the Mineral Ridge property.The Company has paid an additional $526,505 of premiums on the reclamation bond policy through June 30, 2008.The Company is obligated to pay $11,311 annually thereafter which amount will be expensed during the year incurred. Of the total initial premium of $2,326,505, $1,796,652 represents a Reclamation Experience Account which funds are directly available to the Company to use for closure, reclamation and remediation activities once they commence based on the existing known condition of the Mineral Ridge property.This amount has been included in the balance of the Restricted Funds - Reclamation Obligations asset in the accompanying condensed consolidated balance sheet as of June 30, 2008. The prepaid bond insurance premiums of $526,505 are being amortized over the twelve (12) year term of the policy.The annual insurance premium of $11,311 is amortized over a twelve (12) month period.At June 30, 2008, the total current portion of the prepaid insurance premiums related to this policy totaled $43,212 and is included in prepaid expenses and other current assets in the accompanying condensed consolidated balance sheet.The long-term portion of the prepaid insurance premiums totaled $255,670 and is included in other assets in the accompanying condensed consolidated balance sheet as of June 30, 2008.This program allows the Company flexibility to increase its bond in the future to an aggregate limit of $4,000,000. Restricted funds totaling $476,813 for a bond and other regulatory deposit requirements for the Ashdown property and a deposit of $42,567 for the Mineral Ridge property are also included in the balance of the Restricted Funds – Reclamation Obligations in the accompanying condensed consolidated balance sheet as of June 30, NOTE 9 – RECLAMATION OBLIGATIONS In accordance with SFAS No. 143, Accounting for Asset Retirement Obligations, which establishes a uniform methodology for accounting for estimated reclamation and abandoned costs, the Company has estimated reclamation costs for the Mineral Ridge and Ashdown properties.At June 30, 2008, the total amount recorded for estimated reclamation obligations was $3,416,550.Because the Company was unable to operate the Mineral
